



AMENDMENT NO. 1 TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 1 to Second Amended and Restated Credit Agreement (this
“Amendment”) dated as of August 28, 2007 is made by and among COVENANT ASSET
MANAGEMENT, INC., a Nevada corporation (the “Borrower”), COVENANT TRANSPORTATION
GROUP, INC. (formerly known as Covenant Transport, Inc.), a Nevada corporation
and the owner of 100% of the issued and outstanding common stock of the Borrower
(the “Parent”), BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement (as defined below)) (in such capacity, the “Administrative Agent”),
each of the Lenders signatory hereto and each of the Subsidiary Guarantors (as
defined below) signatory hereto.


W I T N E S S E T H:


WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders have
entered into that certain Second Amended and Restated Credit Agreement dated as
of December 21, 2006 (as hereby amended and as from time to time hereafter
further amended, modified, supplemented, restated, or amended and restated, the
“Credit Agreement”; the capitalized terms used in this Amendment not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrower
various revolving credit facilities, including a letter of credit facility and a
swing line facility;


WHEREAS, the Parent has entered into the Parent Guaranty and certain
Subsidiaries of the Parent (each a “Subsidiary Guarantor” and together the
“Subsidiary Guarantors”) have entered into a Subsidiary Guaranty pursuant to
which it has guaranteed certain or all of the obligations of the Borrower under
the Credit Agreement and the other Loan Documents, and the Parent, the Borrower
and the Subsidiary Guarantors have entered into various of the Security
Instruments to secure their respective obligations and liabilities with respect
to the Loans and the Loan Documents;


WHEREAS, the Borrower and the Parent have advised the Administrative Agent and
the Lenders that it desires to amend certain provisions of the Credit Agreement,
and the Administrative Agent and the Lenders signatory hereto are willing to
effect such amendment on the terms and conditions contained in this Amendment;


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


--------------------------------------------------------------------------------





1.           Amendments to Credit Agreement.  Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:


 
(a)
The existing definition of “Applicable Rate” in Section 1.02 is deleted in its
entirety and the following is inserted in lieu thereof:



“ ‘Applicable Rate’ means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth below:


Applicable Rate
 
Pricing
Level
Consolidated Leverage Ratio
Commitment
Fee
Eurodollar Rate Loans
––––––––––
Letter of Credit
Fee
Base Rate
Loans
1
Less than 2.00x
0.175%
0.875%
0.000%
2
Greater than or equal to 2.00x but less than 2.50x
0.225%
1.125%
0.000%
3
Greater than or equal to 2.50x but less than 3.00x
0.300%
1.500%
0.250%
4
Greater than or equal to 3.00x but less than 3.50x
0.375%
1.875%
0.625%
5
Greater than or equal to 3.50x
0.500%
2.250%
1.000%



“Initially on the First Amendment Effective Date, the Applicable Rate shall be
pricing level 4.  Thereafter, any change in the Applicable Rate resulting from a
change in the Consolidated Leverage Ratio shall be determined based upon the
computation of the Consolidated Leverage Ratio set forth in the Compliance
Certificate furnished to the Administrative Agent pursuant to
Section 6.01(a)(ii) and Section 6.01(b)(ii), subject to review and approval of
such computations by the Administrative Agent, and shall be effective commencing
on the fifth Business Day following the date such Compliance Certificate is
received until the fifth Business Day following the date on which a new
Compliance Certificate is delivered or is required to be delivered, whichever
shall first occur.  Notwithstanding the provisions of the two preceding
sentences, if the Borrower shall fail to deliver any such Compliance Certificate
within the time period required by Section 6.01, then the Applicable Rate shall
be pricing level 5 from the date such Compliance Certificate was due until the
fifth Business Day following the date the appropriate Compliance Certificate is
so delivered.  In the event the Consolidated Leverage Ratio in any Compliance
Certificate is later determined to have been inaccurate, the Applicable Rate
shall be adjusted retroactively to the date of delivery of such inaccurate
Compliance Certificate to the percentage corresponding to the correct
Consolidated Leverage Ratio for that date, and such adjusted Applicable Rate
shall be applicable for the same period as that period during which the
Applicable Rate was incorrectly determined based on the original inaccurate
Consolidated Leverage Ratio.”

2

--------------------------------------------------------------------------------





 
(b)
The existing definition of “Borrowing Base” in Section 1.02 is amended by
deleting the phrase “fiscal quarter” from the first line and inserting “monthly”
in lieu thereof.



 
(c)
The existing definition of “Consolidated Fixed Charge Coverage Ratio” in Section
1.02 is amended by deleting the phrase “twenty-five percent (25%)” from the
fifth line and inserting “twenty percent (20%)” in lieu thereof.



 
(d)
The existing definition of “Security Instrument” in Section 1.02 is deleted in
its entirety and the following is inserted in lieu thereof:



“ ‘Security Instruments’ means, collectively, the Pledge Agreements, the
Security Agreement (and any Security Joinder Agreement) and all other agreements
(including control agreements), instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the Borrower, the Parent or
any Subsidiary of the Parent or of the Borrower or other Person shall grant or
convey to the Administrative Agent for the benefit of the Credit Secured Parties
a Lien in, or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.”


 
(e)
The following definitions are added to Section 1.02 in the appropriate
alphabetical locations therein:



“ ‘Certificate-of-Title Collateral’ means all equipment and other collateral, if
any, subject to the certificate-of-title statutes or regulations of any state to
the extent that such statute or regulations provide for a security interest to
be included on the certificates as a condition or result of perfection.


“ ‘First Amendment Effective Date’ means August 28, 2007.


“ ‘Net Cash Proceeds’ means with respect to any arrangement or arrangements
permitted by Section 7.13, the excess of (i) proceeds from such arrangement or
arrangements over (ii) the sum of (A) all out-of-pocket expenses incurred by the
Borrower in connection with any such arrangement or arrangements, and (B) all
taxes required to be paid or accrued as a consequence of such arrangement or
arrangements.


“ ‘Sale Collateral’ means (i) the equipment, trailers and vehicles set forth on
Schedule 1.02A, which currently constitute ‘assets held for sale’ on the balance
sheet of the Borrower, and (ii) the equipment, trailers and vehicles set forth
on Schedule 1.02B, which are intended to be removed from service and designated
as ‘assets held for sale’ on the balance sheet of the Borrower within ninety
(90) days of the First Amendment Effective Date in an amount not to exceed
$7,000,000.


“ ‘Security Agreement’ means that certain Security Agreement dated as of the
First Amendment Effective Date made by the Parent, the Borrower, and each other
Loan Party in favor of the Collateral Agent for the benefit of the Credit
Secured Parties, substantially in the form of Exhibit J attached hereto, as
supplemented from time to by

3

--------------------------------------------------------------------------------



the execution and delivery of Security Joinder Agreements pursuant to Section
6.20 or otherwise.


“ ‘Security Joinder Agreement’ means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by the Parent, the Borrower and any other Loan Party, as
applicable, to the Collateral Agent pursuant to Section 6.20 or otherwise.”


 
(f)
The following Section 2.05(d) is inserted after Section 2.05(c):



“(d)           At any time the Borrower enters into any arrangement or
arrangements permitted by Section 7.13 after the First Amendment Effective Date,
the Borrower shall make a prepayment of the Outstanding Amount of the Revolving
Loans in an amount equal to one hundred percent (100%) of Net Cash Proceeds from
each such arrangement or arrangements.  Each such prepayment will be made within
ten (10) Business Days of receipt of such Net Cash Proceeds and upon not less
than five (5) Business Days’ prior written notice to the Administrative Agent,
which notice shall include a certificate of a Responsible Officer of the
Borrower setting forth in reasonable detail the calculations utilized in
computing the Net Cash Proceeds of such arrangement or arrangements.  Each such
prepayment shall be applied  to the Revolving Loans of the Lenders in accordance
with their respective Applicable Percentage and shall automatically reduce the
Aggregate Commitment of each Lender according to it Applicable Percentage.”


 
(g)
Section 4A.01 is deleted in its entirety and the following is inserted in lieu
thereof:



“4A.01    Security. As security for the full and timely payment and performance
of all Obligations, the Borrower shall, and shall cause all other Loan Parties
to, on or before the Closing Date (and in the case of any security interest
granted pursuant to the Security Agreement, subject to Section 6.22, on or
before the First Amendment Effective Date), do or cause to be done all things
necessary in the opinion of the Administrative Agent and its counsel to grant to
the Collateral Agent for the benefit of the Credit Secured Parties a duly
perfected first priority security interest in all Collateral subject to no prior
Lien or other encumbrance or restriction on transfer (other than restrictions on
transfer imposed by applicable securities laws).”


 
(h)
Section 4A.04 is deleted in its entirety and the following is inserted in lieu
thereof:



“4A.04    Information Regarding Collateral.  The Borrower represents, warrants
and covenants that (i) the chief executive office of the Borrower and each other
Loan Party (each, a “Grantor”) at the First Amendment Effective Date is located
at the address or addresses specified on Schedule 4A.04, and (ii) Schedule 4A.04
contains a true and complete list of (a) the exact legal name, jurisdiction of
formation, and address of each Grantor, (b) the exact legal name, jurisdiction
of formation, and each location of the chief executive office of each Grantor at
any time since December 1, 1999, and (c) each trade name, trademark or other
trade style used by any Grantor since August 1, 2002 and the purposes for which
it was used.  Borrower shall not change, and shall not permit any
 
 
4

--------------------------------------------------------------------------------


 
other Grantor to change, its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), the location of its chief executive
office, or use or permit any other Grantor to use, any additional trade name,
trademark or other trade style, except upon giving not less than thirty (30)
days’ prior written notice to the Administrative Agent and the Collateral Agent
and taking or causing to be taken all such action at Borrower’s or such other
Grantor’s expense as may be reasonably requested by the Administrative Agent or
the Collateral Agent to perfect or maintain the perfection of the Lien of the
Collateral Agent in Collateral.”


(i)           Section 6.01(e) is deleted in its entirety and the following is
inserted in lieu thereof:


“(e)           as soon as practical and in any event within fifteen (15) days
after the end of each month, the Borrower shall deliver to the Administrative
Agent and each Lender a Borrowing Base Certificate in the form of Exhibit I;”


(j)           Section 6.20 is deleted in its entirety and the following is
inserted in lieu thereof:


“6.20    New Subsidiaries.  Simultaneously with the acquisition or creation of
any Subsidiary of the Borrower or the Parent, the Borrower and the Parent shall
cause to be delivered to the Administrative Agent and the Collateral Agent (or
to either of them as may be specified) each of the following:


“(a)           to the Administrative Agent, if such Subsidiary is a Domestic
Subsidiary, a Subsidiary Guaranty Joinder Agreement executed by such Subsidiary;


“(b)           to the Administrative Agent, a Security Joinder Agreement
executed by such Subsidiary;


“(c)           if the Subsidiary Securities issued by such Subsidiary that are,
or are required to become, Pledged Interests, shall be owned by the Borrower or
by a Subsidiary of the Parent or the Borrower who has not then executed and
delivered to the Collateral Agent a Pledge Agreement granting a Lien to the
Collateral Agent, for the ratable benefit of the Credit Secured Parties, in such
equity interests, a Pledge Joinder Agreement or a Pledge Agreement, as
applicable, executed by the Borrower or by the Subsidiary that directly owns
such Subsidiary Securities, with appropriate conforming changes (or, as to the
Pledged Interests issued by any Direct Foreign Subsidiary of the Borrower or the
Parent, in a form acceptable to the Administrative Agent and the Collateral
Agent), and if such Subsidiary Securities shall be owned by the Parent or a
Subsidiary of the Parent who has previously executed a Pledge Agreement or
Pledge Joinder Agreement, a Pledge Agreement Supplement in the form required by
such Pledge Agreement pertaining to such Subsidiary Securities;


“(d)           to the Collateral Agent, if the Pledged Interests issued by such
Subsidiary constitute securities under Article 8 of the Uniform Commercial Code
(i) the certificates representing 100% of such Subsidiary Securities and (ii)
duly executed, undated stock powers or other appropriate powers of assignment in
blank affixed thereto;

5

--------------------------------------------------------------------------------



“(e)           (i) Uniform Commercial Code financing statements on form UCC-1 or
otherwise duly executed by the pledgor as ‘Debtor’ and naming the Collateral
Agent, for the benefit of the Credit Secured Parties, as ‘Secured Party,’ in
form, substance and number sufficient in the reasonable opinion of the
Administrative Agent and the Collateral Agent and its special counsel to be
filed in all Uniform Commercial Code filing offices and in all jurisdictions in
which filing is necessary or advisable to perfect in favor of the Collateral
Agent, for the benefit of the Credit Secured Parties, the Lien on such
Subsidiary Securities; (ii) if the Pledged Interests issued by such Subsidiary
do not constitute securities and such Subsidiary has not elected to have such
interests treated as securities under Article 8 of the applicable Uniform
Commercial Code, a control agreement sufficient to confer control (within the
meaning of Section 9-106 of the Uniform Commercial Code), and otherwise in form
and substance acceptable to the Collateral Agent; and (iii) such other Uniform
Commercial Code financing statements, control agreements, or other documents as
are required to perfect, or to confer first priority status upon, the security
interest of the Secured Parties in any Collateral, including without limitation,
with respect to Certificate-of-Title Collateral, certificates of title by the
registrar of motor vehicles or other appropriate authority in the applicable
jurisdiction (including any notation or other indication of the security
interest), as requested by the Collateral Agent;


“(f)           an opinion of counsel to such Subsidiary dated as of the date of
delivery of the Subsidiary Guaranty and other Loan Documents provided for in
this Section 6.20 and addressed to the Administrative Agent, the Collateral
Agent and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent and the Collateral Agent (which opinion may include
assumptions and qualifications of similar effect to those contained in the
opinions of counsel delivered pursuant to Section 4.01(a)); and


“(g)           current copies of the Organizational Documents of such
Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such Organizational Documents or applicable law, of
the shareholders, members or partners) of such Subsidiary authorizing the
actions and the execution and delivery of documents described in this Section
6.20.”


 
(k)
The following Section 6.22 is inserted after Section 6.21:

 
“6.22    Post-Amendment Action.  Within ninety (90) days (or such longer period
as the Administrative Agent and the Collateral Agent shall agree) following the
First Amendment Effective Date, the Borrower shall complete all other actions,
recordings and filings (including the making of any notation or other indication
of security interest on any certificate of title by the registrar of motor
vehicles or other appropriate authority in the applicable jurisdiction) with
respect to the Security Agreement that the Administrative Agent or the
Collateral Agent may deem necessary or desirable in order to perfect the Liens
on the Certificate-of-Title Collateral; provided that, with respect to the Sale
Collateral, within one hundred eighty (180) days of the First Amendment
Effective Date, the Borrower shall comply with the requirements of this
provision with respect to any Sale Collateral which has not been sold or
transferred during such period.”

6

--------------------------------------------------------------------------------





 
(l)
Section 7.01 is deleted in its entirety and the following is inserted in lieu
thereof:



“7.01    Financial Covenants.


“(a)           Consolidated Tangible Net Worth.  Permit Consolidated Tangible
Net Worth to be less than (i) $115,000,000 from the First Amendment Effective
Date until (but excluding) the last day of the fiscal quarter that includes the
First Amendment Effective Date (the “First Amendment Quarter”), and (ii) as at
the last day of each fiscal quarter of the Parent ending after the First
Amendment Effective Date and until (but excluding) the last day of the next
following fiscal quarter of the Parent, the sum of (A) the amount of
Consolidated Tangible Net Worth required to be maintained pursuant to this
Section 7.01(a) as at the end of the immediately preceding fiscal quarter (or,
in the case of the First Amendment Quarter, required to be maintained as of the
First Amendment Effective Date), plus (B) 50% of Consolidated Net Income (with
no reduction for net losses during any period) for the fiscal quarter of the
Parent ending on such day (including within “Consolidated Net Income” certain
items otherwise excluded, as provided for in the definition of “Consolidated Net
Income”), plus (C) 100% of the aggregate amount of all increases in the stated
capital and additional paid-in capital accounts of the Parent resulting from the
issuance, sale or exchange of equity securities or other capital investments.


“(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any Four-Quarter Period ending during the periods set
forth below at any time to be greater than the ratio set forth below opposite
each such period:


Date of Determination
Consolidated
Leverage Ratio
First Amendment Effective Date through June 29, 2008
4.00 to 1.00
June 30, 2008 through December 30, 2009
3.50 to 1.00
December 31, 2009 and at all times thereafter
3.25 to 1.00



“(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any Four-Quarter
Period ending during the periods set forth below at any time to be less than the
ratio set forth below opposite each such period:


Date of Determination
Consolidated Fixed
Charge Coverage Ratio
First Amendment Effective Date through June 29, 2008
1.00 to 1.00
June 30, 2008 through December 30, 2009
1.15 to 1.00
December 31, 2009 and at all times thereafter
1.25 to 1.00”

 

 
7

--------------------------------------------------------------------------------



 
(m)
Section 7.02 is deleted in its entirety and the following is inserted in lieu
thereof:



“7.02    Acquisitions.  Enter into any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition, provided that the Borrower, the Parent and the
Subsidiaries shall be permitted to enter into any such agreement, contract,
binding commitment or other arrangement providing for any Acquisition, or take
any action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition, if after giving pro forma effect to such
Acquisition and any transaction related thereto, the Consolidated Leverage Ratio
is less than or equal to 2.75 to 1.00, so long as (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the line or
lines of business of the Person to be acquired are closely related to one or
more line or lines of business conducted by the Borrower, the Parent, or its
Subsidiaries, (ii) no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such Acquisition, (iii) the Person acquired shall be a wholly-owned Subsidiary,
or be merged into the Parent or a wholly-owned Subsidiary of the Parent,
immediately upon consummation of the Acquisition (or if assets are being
acquired, the acquiror shall be the Parent or a wholly-owned Subsidiary of the
Parent), and (iv) after giving effect to such Acquisition, the aggregate Costs
of Acquisition incurred in any Fiscal Year (on a noncumulative basis, with the
effect that amounts not incurred in any Fiscal Year may not be carried forward
to a subsequent period) shall not exceed twenty percent (20%) of Consolidated
Total Assets as of the end of the immediately preceding Fiscal Year.”


 
(n)
Section 7.04(d) is deleted in its entirety and the following is inserted in lieu
thereof:



“(d)           purchase money Indebtedness not to exceed an aggregate
outstanding principal amount at any time equal to the sum of (1) $40,000,000
plus (2) the aggregate amount of reductions of the Aggregate Commitments
pursuant to Section 2.06 on and after the First Amendment Effective Date;”


 
(o)
Section 7.08 is deleted in its entirety and the following is inserted in lieu
thereof:



“7.08    Restricted Payments.  Make any Restricted Payment or apply or set apart
any of their assets therefor or agree to do any of the foregoing, other than the
following, (i) Permitted Share Repurchases and (ii) cash dividends declared by
the board of directors of the Parent and paid thereby to its stockholders;
provided that the sum of (i) and (ii) from the Closing Date until the Maturity
Date, shall not exceed the sum of $25,000,000 plus 50% of the Consolidated Net
Income for each fiscal quarter commencing with the fiscal quarter ending
December 31, 2006 (such amount reduced by 100% of the amount of any negative
Consolidated Net Income during any such period); providedfurther that at the
time of making such Restricted Payment and after giving pro forma effect thereto
and any related transaction, the Consolidated Leverage Ratio is less than or
equal to 2.75 to 1.00.”

8

--------------------------------------------------------------------------------



(p)           Section 7.13 is deleted in its entirety and the following is
inserted in lieu thereof:


“7.13    Limitations on Sales and Leasebacks.  Subject to Section 2.05(d), enter
into any arrangement or arrangements with any Person providing for the leasing
by the Borrower, the Parent or any Subsidiary of either of real or personal
property, whether now owned or hereafter acquired in a single transaction or
series of related transactions, which has been or is to be sold or transferred
by the Borrower, the Parent or any of their Subsidiaries to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Borrower, the Parent
or any of their Subsidiaries, in connection with (i) the Synthetic Lease
Obligations, (ii) any sale and leaseback arrangement relating to the real
property where the present value (calculated at a reasonable discount rate
acceptable to the Administrative Agent) of the aggregate amount of all future
lease payments incurred, acquired or assumed by the Borrower, the Parent or any
of their Subsidiaries does not at any time exceed $60,000,000 less the sum of
(A) the outstanding principal amount of all Indebtedness secured by real
property and (B) the outstanding principal amount of all Indebtedness arising
under Synthetic Lease Obligations, and (iii) the truck and trailer leasing
program in an aggregate amount not to exceed in any Fiscal Year the sum of
(A) $25,000,000 plus (B) 50% of the aggregate amount of Consolidated Net Income
for each fiscal quarter commencing with the fiscal quarter ended December 31,
2006 (such amount reduced by 100% of the amount of any negative Consolidated Net
Income during any such fiscal quarter), as presently conducted and disclosed to
the Administrative Agent and Lenders and hereafter conducted in accordance with
such past practices; provided that not later than ten (10) Business Days prior
to any additional truck or trailer sale and leaseback occurring after the First
Amendment Effective Date, the Parent and the Borrower shall deliver (1) an
adjusted Borrowing Base Certificate giving pro forma effect to such sale and
leaseback, and (2) a Compliance Certificate of a Responsible Officer
demonstrating (x) pro forma compliance with the financial covenants contained in
Sections 7.01(a) and (c), and (y) the Consolidated Leverage Ratio is less than
or equal to 2.75 to 1.00, the covenant calculations in which shall be determined
on a historical pro forma basis as of the Four-Quarter Period most recently
ended and shall give pro forma effect to all lease payments incurred, acquired
or assumed in connection with such transaction calculated as if all such lease
payments had been incurred as of the first day of such Four-Quarter Period.”


 
(q)
Section 9.10 is deleted in its entirety and the following is inserted in lieu
thereof:



“9.10    Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,


“(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder
 
9

--------------------------------------------------------------------------------


 
                or under any other Loan Document, or (iii) subject to Section
10.01, if approved, authorized or ratified in writing by the Required Lenders;


“(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.03(f), (g), (h) or (i);


“(c)           to release any Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and


“(d)           on or after the date on which a Compliance Certificate is
delivered by the Borrower pursuant to Section 6.01(a)(ii) or 6.01(b)(ii) which
evidences that the Consolidated Leverage Ratio for the corresponding fiscal
quarter is, and for the immediately two preceding fiscal quarters was, less than
or equal to 2.00 to 1.00, to release the Liens on the Certificate-of-Title
Collateral granted to or held by the Administrative Agent under the Loan
Documents.


“Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty pursuant to
this Section 9.10.”


 
(r)
Section 10.01(g) is deleted in its entirety and the following is inserted in
lieu thereof:



“(g)           release all or substantially all of the Guarantors, or,
notwithstanding Section 9.10(d), release all or substantially all of the
Collateral in any transaction or series of transactions without the written
consent of each Lender;”


 
(s)
Schedules 1.02A and 1.02B to the Credit Agreement attached hereto as Annex I and
Annex II, respectively, are inserted after Schedule 1.02.



 
(t)
Schedule 4A.04 to the Credit Agreement is deleted in its entirety and Schedule
4A.04 attached hereto as Annex III is inserted in lieu thereof.



 
(u)
Exhibit D to the Credit Agreement is deleted in its entirety and Exhibit D
attached hereto as Annex IV is inserted in lieu thereof.



 
(v)
Exhibit J to the Credit Agreement attached hereto as Annex V is inserted after
the last page of Exhibit I.

 
        2.           Conditions Precedent.  This Amendment and the amendments to
the Credit Agreement provided in Paragraph 1 shall be effective as of the date
hereof upon the satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
 
 
10

--------------------------------------------------------------------------------


 
 
(i)           a counterpart of this Amendment and the Security Agreement, duly
executed by the Parent, the Borrower, the Administrative Agent, each Subsidiary
Guarantor, and each of the Lenders;


(ii)           Uniform Commercial Code search results showing only those Liens
as are acceptable to the Administrative Agent and the Collateral Agent;


(iii)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
and the Collateral Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement;


(iv)           evidence of the completion of all other actions, recordings and
filings (except for any notation or other indication of security interest on any
certificate of title by the registrar of motor vehicles or other appropriate
authority in the applicable jurisdiction with respect to Liens on the
Certificate-of-Title Collateral to be completed pursuant to Section 6.22) of or
with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby;


(v)           a favorable opinion of Scudder Law, P.C., L.L.O., counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent or the Required Lenders may reasonably request;


(vi)           such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request.


(b)           The Borrower shall have paid the fees in the amounts and at the
times specified in the letter agreement, dated as of August 16, 2007, among the
Borrower, the Parent and the Administrative Agent.


(c)           All fees and expenses payable to the Administrative Agent
(including the fees and expenses of counsel to the Administrative Agent) accrued
to date shall have been paid in full to the extent invoiced prior to or on the
effective date of this Amendment, but without prejudice to the later payment of
accrued fees and expenses not so invoiced.


3.           Consent of the Guarantors.
 
 
(a)
The Parent.  The Parent has joined in the execution of this Amendment for the
purposes of consenting hereto and for the further purpose of confirming its
guaranty of the Obligations of the Borrower pursuant to the Parent Guaranty to
which the it is a party, and its obligations under each other Loan Document to
which it is a party.  The Parent hereby consents, acknowledges and agrees to the
amendments to the Credit Agreement set forth herein and hereby confirms and
ratifies in all respects the Parent Guaranty and each other Loan Document to


11

--------------------------------------------------------------------------------



which it is a party and the enforceability of such Parent Guaranty and each such
other Loan Document against the Parent in accordance with its terms.


 
(b)
Subsidiary Guarantors. Each of the Subsidiary Guarantors has joined in the
execution of this Amendment for the purposes of consenting hereto and for the
further purpose of confirming its guaranty of the Obligations of the Borrower
pursuant to the Subsidiary Guaranty to which such Subsidiary Guarantor is party,
as applicable, and its obligations under each other Loan Document to which it is
a party.  Each Subsidiary Guarantor hereby consents, acknowledges and agrees to
the amendments to the Credit Agreement set forth herein and hereby confirms and
ratifies in all respects the Subsidiary Guaranty and each other Loan Document to
which such Subsidiary Guarantor is a party and the enforceability of such
Subsidiary Guaranty and each such other Loan Document against such Subsidiary
Guarantor in accordance with its terms.



4.           Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders party hereto to enter into this Amendment,
each of the Parent and the Borrower represent and warrant to the Administrative
Agent and such Lenders as follows:


(a)            The representations and warranties made by the Parent and the
Borrower in Article V of the Credit Agreement (after giving effect to this
Amendment) and by each Loan Party in each of the other Loan Documents to which
it is a party are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date;


(b)            Since the date of the most recent financial reports of the Parent
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;


(c)            The Persons appearing as Guarantors on the signature pages to
this Amendment constitute all Persons who are required (as of the date hereof)
to be Guarantors pursuant to the terms of the Credit Agreement and the other
Loan Documents, including without limitation all Persons who became Subsidiaries
or were otherwise required to become Guarantors after the Closing Date as a
result of any merger, acquisition or other reorganization, has executed and
delivered a Subsidiary Guaranty;


(d)            This Amendment has been duly authorized, executed and delivered
by the Parent, the Borrower and the Subsidiary Guarantors party hereto and
constitutes a legal, valid and binding obligation of such parties, except as may
be limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally; and


(e)            No Default or Event of Default, other than those addressed
herein, has occurred and is continuing immediately prior to the effectiveness of
this Amendment and no Default or Event of Default is continuing immediately
after the effectiveness of this Amendment.

12

--------------------------------------------------------------------------------



   5.           Entire Agreement.  This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter.  No promise, condition, representation
or warranty, express or implied, not herein set forth shall bind any party
hereto, and no party hereto has relied on any such promise, condition,
representation or warranty.  Each of the parties hereto acknowledges that,
except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other.  None of the terms or conditions of this Amendment
may be changed, modified, waived or canceled orally or otherwise, except as
permitted pursuant to Section 10.01 of the Credit Agreement.


6.           Full Force and Effect of Amendment.  Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects by each party hereto
and shall be and remain in full force and effect according to their respective
terms.


7.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by telecopy shall be effective as a manually executed
counterpart of this Amendment.


8.           Governing Law.  This Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the state of Tennessee.


9.           Enforceability.  Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


10.           References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.


11.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Parent, the Borrower, the Administrative Agent and
each of the Subsidiary Guarantors and Lenders, and their respective successors,
assigns and legal representatives; provided, however, that neither the Parent,
the Borrower nor any Subsidiary Guarantor, without the prior consent of the
Required Lenders, may assign any rights, powers, duties or obligations
hereunder.


12.           Expenses.  The Parent and the Borrower agree to pay to the
Administrative Agent all reasonable out-of-pocket expenses of the Administrative
Agent (including the fees and expenses of counsel to the Administrative Agent)
incurred or arising in connection with the negotiation and preparation of this
Amendment.


[Signature pages follow.]



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



 
BORROWER:
     
COVENANT ASSET MANAGEMENT, INC., a Nevada corporation
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President




 
PARENT:
     
COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Senior Executive Vice President, Chief Operating Officer




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
SUBSIDIARY GUARANTORS:
     
COVENANT TRANSPORT, INC.
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
President and Chief Operating Officer




 
SOUTHERN REFRIGERATED TRANSPORT, INC.
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President




 
HAROLD IVES TRUCKING CO.
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President




 
COVENANT.COM, INC.
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President




 
CIP, INC.
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President




 
COVENANT TRANSPORT SOLUTIONS, INC.
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
STAR TRANSPORTATION, INC.
         
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
ADMINISTRATIVE AGENT:
     
BANK OF AMERICA, N.A., as Administrative Agent
         
By:
/s/ Anne M. Zeschke
 
Name:
Anne M. Zeschke
 
Title:
Assistant Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
         
By:
/s/ Phillip J. Lynch
 
Name:
Phillip J. Lynch
 
Title:
Vice President








Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
SUNTRUST BANK
         
By:
/s/ Kap Yarbrough
 
Name:
Kap Yarbrough
 
Title:
Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
NATIONAL CITY BANK
         
By:
/s/ Kevin L. Anderson
 
Name:
Kevin L. Anderson
 
Title:
Sr. Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY
         
By:
/s/ R. Andrew Beam
 
Name:
R. Andrew Beam
 
Title:
Senior Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
         
By:
/s/ Robert T. Lusk
 
Name:
Robert T. Lusk
 
Title:
Senior Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
LASALLE BANK NATIONAL ASSOCIATION
         
By:
/s/ Chris Hursey
 
Name:
Chris Hursey
 
Title:
Vice President






Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
REGIONS BANK, SUCCESSOR BY MERGER
TO AMSOUTH BANK
         
By:
/s/ W. Walter Robinson
 
Name:
W. Walter Robinson
 
Title:
Senior Vice President




Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------






 
SOVEREIGN BANK
         
By:
/s/ Brian Gallagher
 
Name:
Brian Gallagher
 
Title:
SVP


 
Covenant Asset Management, Inc.
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page
 
 
Back to Form 10-Q [form10q.htm]